ZEHMER, Judge.
Claimant appeals from the deputy commissioner’s order denying his claim for $631 in travel expenses incident to taking depositions in Greenville, South Carolina. That such expenses are not ordinarily recoverable as taxable costs is too well established to require citation. Claimant has not shown that the deputy failed to follow the correct rule of law under the circumstances of this case. The circumstances shown do not warrant recovery under the holding in S & H Fabricating v. Wamley, 423 So.2d 435 (Fla. 1st DCA 1982). Claimant’s appeal is completely lacking in merit, and this provision of the order is affirmed.
The employer and carrier cross-appeal the deputy’s order awarding claimant a $350 attorney’s fee based on the estimated cost of employing a South Carolina attorney to attend the depositions. In a joint stipulation, claimant agreed with the employer and carrier to $10,000 as reasonable compensation for all services by claimant’s *1268attorney in this case. The stipulation recited that “the parties have considered the amount of benefits obtained, the time spent, the novelty of the issues involved in [sic] the complexity of the case.” Claimant subsequently filed his claim for extraordinary travel expenses incurred for the South Carolina depositions. The filing of that claim, properly disallowed, did not authorize the deputy to go beyond the parties’ stipulation and award claimant additional attorney’s fees in lieu of the claimed expenses.
AFFIRMED IN PART AND REVERSED IN PART.
SMITH and JOANOS, JJ., concur.